Citation Nr: 0601349	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-00 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC




THE ISSUES

1.  Entitlement to service connection for a claimed skin 
condition.  

2.  Entitlement to an earlier effective date for the grant of 
disability compensation for the service-connected tinnitus.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 RO decision.  

In the September 2001 rating decision, the RO also granted 
service connection for post-traumatic stress disorder.  

In April 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge in Washington, DC.  
A transcript of this hearing was prepared and associated with 
the claims folder.   

In a September 2004 decision, the Board remanded the 
veteran's claims for service connection for a skin condition 
for additional development.  

In September 2004, the Board denied an earlier effective date 
for the grant of service connection for PTSD and assigned an 
earlier effective date for the grant of service connection 
for tinnitus.  

In July 2005 the RO granted an earlier effective date for the 
initial grant of service connection for tinnitus and assigned 
a noncompensable rating, effective on September 17, 1968.  

The RO assigned a 10 percent rating for service-connected 
tinnitus, effective on May 18, 1999.  

In September 2005, however, the veteran filed a Notice of 
Disagreement with respect to the July 2005 decision 
contesting the noncompensable rating assigned since service.  

As a Statement of the Case has not yet been issued on this 
matter, additional action by the RO is required as set forth 
below in the Remand portion of this document.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  See generally 38 C.F.R. §§ 
20.200, 20.201, 20.202, 20.302 (2004) (detailing the process 
by which RO decisions are appealed to the Board).  

As set forth hereinbelow, the foregoing matter is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran is shown as likely as not to have had 
recurrent dermatitis and tinea pedis that had its clinical 
onset during his period of active service.  




CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
current disability manifested by recurrent dermatitis and 
tinea pedis is due to disease that was incurred in service.  
38 U.S.C.A §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. § 
3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition, regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  

In view of the favorable action with respect to the claim of 
service connection for a skin condition, further assistance 
is unnecessary to aid the veteran in substantiating his 
claim.  


Service Connection Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

Service connection may be presumed where certain chronic 
manifest themselves to a compensable degree within one year 
after separation from service.  38 C.F.R. §§ 3.307, 3.309 
(2005).  

The regulations also provide that service connection may be 
granted for any disability which is proximately due to or the 
result of a service-connected disease or injury.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original claim.  38 C.F.R. § 3.310 (2005).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2005).  


Analysis

In this case, the reports of medical examination at induction 
in April 1966 and at separation in August 1968 are clinically 
negative for any skin abnormality.  

Likewise, the veteran's reports of medical history at 
induction and separation are negative for any complaints of 
skin diseases.  

However, the service medical records document skin disorders 
in September 1966 and October 1966.  The veteran was treated 
for sores on the feet.  

For the period following service, the Board has reviewed the 
veteran's VA outpatient treatment records dated from 1974 to 
2004.  

In October 1974, the veteran complained of a draining abscess 
and cellulitis of the right hand.  In November 1974, the 
veteran underwent VA dermatology consultation and it was 
noted that the veteran likely had an infected bug bite that 
caused the development of numerous lesions.  

In July 1990, the veteran was treated for scaly eruptions of 
plantar surface of the feet without pruritus.  The examiner 
noted the veteran had had lesions of the feet and forehead 
"for years."  Tinea pedis and acne vulgaris were diagnosed.  

In August 1994, the veteran was sought treatment for cysts of 
the buttock, sweats and weakness.  It was also noted that the 
veteran had athlete' s foot.  

In a May 1999 primary care note, the veteran was noted to 
have tinea pedis that was noted to be a "chronic recurring 
problem since Vietnam."  

In a December 2000 nursing note, the veteran was reported to 
complain of having a itching, flaking rash over his body that 
is unaffected by previously prescribed cream medication.  

In a VA podiatry foot care note dated in May 2001, the 
veteran was reported to have chronic itchy, flaky feet.  Scar 
tissue was present on the dorsal aspect of the first 
metatarsal.  In February 2004, the veteran still received 
treatment for tinea pedis and onychomycosis.  

On VA examination in March 2001, the examiner noted the 
veteran's complaints of skin rashes and scaling in different 
parts of the body and soles of the feet.  The rashes appear 
dark and were noted to be pruritic.  Use of various creams 
and ointments were noted to provide temporary relief.  

The examination showed post-inflammatory hyperpigmented areas 
on the feet and evidence of mild scaling on the soles of the 
feet with dark discoloration.  The examiner's diagnosis 
included that of bilateral tinea pedis and onychomycosis of 
the toenails.  

On VA examination in May 2001, the veteran was noted to have 
recurrent skin fungus infections.  

On examination, the examiner observed lesions but noted some 
flaking of the skin of the plantar surface of the foot with 
thickening and opacification of the toenails.  

The examiner's diagnosis was that of fungal skin involvement 
of both feet and toenails.  

In April 2004, the veteran testified that he was treated for 
skin problems during active duty service.  He reported a 
recurrent itching in the groin area and feet that was treated 
medically in the field with use of an anti-fungal ointment.  

After service, the veteran testified that he was told that he 
had a skin fungus condition that he treated with over-the-
counter creams.  The testified that he had received VA 
treatment for his skin condition since 1998.  

On VA examination in August 2005, the examiner offered an 
addendum opinion to the report of VA examination he conducted 
in February 2005.  The examiner reported acne rosacea on the 
face.  

On the veteran's back were open and closed comedones, active 
acne with a few, small pustules.  There was no evidence of 
active genital herpes.  The skin on the legs was noted to 
appear quite dry with active scaling on the feet and a 
thickening and dystrophy of the nails.  

In the February 2005 VA examination report, the examiner 
noted that approximately 30 percent of the veteran's body was 
covered with skin conditions that include dermatitis and 
facial seborrheic dermatitis. The examiner noted that "these 
problems [might] be related to his service in Vietnam."  

In the August 2005 examination report, the VA examiner's 
dermatological diagnoses included those of acne rosacea of 
the face, acne vulgaris over the back, history of genital 
herpes (not active on examination), xerosis of the skin, 
tinea pedis and onychomycosis.  The VA examiner opined that 
"these conditions [were] related to his military service."  

In this regard, the Board finds the evidentiary record to be 
in relative equipoise in showing that the veteran has current 
recurring skin disability that as likely as not had its 
clinical onset during his period of service during the 
Vietnam War.  The Board in this regard finds, based on its 
review of the entire record, that these conditions include 
recurrent dermatitis and tinea pedis.  

By extending the benefit of the doubt to the veteran in this 
case, service connection for these conditions is warranted.  



ORDER

Service connection for a skin disability manifested by 
recurrent dermatitis and tinea pedis is granted.  



REMAND

As noted previously, in a July 2005 rating decision, the RO 
assigned the veteran an earlier effective date of September 
17, 1968 for the grant of service connection for tinnitus.  A 
10 percent rating was assigned effective from May 18, 1999, 
the date of his service connection claim.    

The veteran filed a timely Notice of Disagreement (NOD) in 
September 2005 with the July 2005 RO decision which granted 
an earlier effective date for service connection to September 
17, 1968 and assigned a 10 percent rating effective from May 
18, 1999.  

Specifically, the veteran noted his disagreement with the 
noncompensable disability evaluation assigned to this 
condition effective on September 17, 1968, claiming that the 
10 percent rating should be effective from that date.  A 
Statement of the Case (SOC) has not been sent to the veteran 
regarding this issue.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that in a case in which a veteran expressed 
disagreement in writing with a decision by an agency of 
original jurisdiction and the agency of original jurisdiction 
failed to issue a SOC, the Board should remand the matter for 
issuance of an SOC.  

In light of the foregoing, this matter is REMANDED to the RO 
for the following action:

The RO must take appropriate steps to 
issue a Statement of the Case concerning 
the issue of an earlier effective date 
for the assignment of a 10 percent rating 
for service-connected tinnitus.  All 
indicated development should be taken in 
this regard.  The veteran should, of 
course, be advised of the time period 
within which to perfect his appeal.  38 
C.F.R. § 20.302(b) (2005).  

Thereafter, if indicated, this matter should be returned to 
the Board for the purpose of appellate disposition.  

The veteran is advised that he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He may seek the assistance of the RO in obtaining 
medical or other records. 38 U.S.C.A. § 5103A (West 2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


